office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b03 slhall khall postn-136433-09 uilc date august to samuel berman special counsel small_business self-employed from christopher f kane branch chief income_tax accounting third party communication none date of communication not applicable subject definition of home_equity_indebtedness under sec_163 this chief_counsel_advice responds to an issue under your consideration this advice may not be used or cited as precedent issue whether indebtedness that is incurred by a taxpayer to acquire construct or substantially improve a qualified_residence can constitute home_equity_indebtedness within the meaning of sec_163 to the extent it exceeds dollar_figure million conclusion indebtedness incurred by a taxpayer to acquire construct or substantially improve a qualified_residence can constitute home_equity_indebtedness to the extent it exceeds dollar_figure million subject_to the dollar_figure and fair_market_value limitations imposed on home_equity_indebtedness by sec_163 background the law allows taxpayers to deduct interest on two categories of indebtedness secured_by their residences acquisition_indebtedness and home_equity_indebtedness acquisition_indebtedness is indebtedness to acquire construct or substantially improve a residence but the amount treated as acquisition_indebtedness cannot exceed dollar_figure million home_equity_indebtedness is indebtedness other than acquisition postn-136433-09 indebtedness but the amount treated as home_equity_indebtedness cannot exceed dollar_figure you pose the following situation taxpayer buys a principal_residence for dollar_figure paying dollar_figure in cash and borrowing the remaining dollar_figure through a loan that is secured_by the residence you ask whether dollar_figure of taxpayer’s indebtedness in excess of dollar_figure million can qualify as home_equity_indebtedness if so interest on up to dollar_figure million of the debt would be deductible dollar_figure million of acquisition_indebtedness and dollar_figure of home_equity_indebtedness because home_equity_indebtedness is defined in sec_163 as debt other than acquisition_indebtedness the resolution of the issue depends upon the definition of acquisition_indebtedness law and analysis statutory provisions sec_163 provides that in the case of a taxpayer other than a corporation no deduction shall be allowed for personal_interest sec_163 defines personal_interest as any interest allowable as a deduction other than inter alia qualified_residence_interest sec_163 sec_163 defines qualified_residence_interest to include interest on acquisition_indebtedness and home_equity_indebtedness sec_163 and c define acquisition_indebtedness and home_equity_indebtedness as follows b acquisition_indebtedness i in general the term acquisition_indebtedness means any indebtedness which- i is incurred in acquiring constructing or substantially improving any qualified_residence of the taxpayer and ii is secured_by such residence such term also includes any indebtedness resulting from the refinancing dollar_figure limitation the aggregate amount treated as acquisition ii indebtedness for any period shall not exceed dollar_figure dollar_figure in the case of a married individual filing a separate_return c home_equity_indebtedness i in general the term home_equity_indebtedness means any indebtedness other than acquisition_indebtedness secured_by a qualified_residence to the extent the aggregate amount of such indebtedness does not exceed - i the fair_market_value of such qualified_residence reduced by postn-136433-09 ii the amount of acquisition_indebtedness with respect to such residence ii limitation the aggregate amount treated as home_equity_indebtedness for any period shall not exceed dollar_figure dollar_figure in the case of a separate_return by a married individual we see two possible interpretations of the definition of acquisition_indebtedness under the first interpretation acquisition_indebtedness means all indebtedness regardless of amount incurred to acquire construct or substantially improve a qualified_residence that is under this interpretation the dollar_figure million limitation in sec_163 is not an element of the definition of acquisition_indebtedness but is a separate limitation on deductibility if this interpretation is correct then a taxpayer who borrows in excess of dollar_figure million to acquire construct or substantially improve a qualified_residence may not treat the excess above dollar_figure million as home_equity_indebtedness because that amount even though in excess of dollar_figure million remains acquisition_indebtedness under the second interpretation the dollar_figure million limitation in sec_163 is an element of the definition of acquisition_indebtedness so that indebtedness that otherwise qualifies as acquisition_indebtedness fails to qualify to the extent it exceeds dollar_figure million if this interpretation is correct then a taxpayer who borrows in excess of dollar_figure million to acquire construct or substantially improve a qualified_residence may treat the excess above dollar_figure million as home_equity_indebtedness because that amount by definition does not constitute acquisition_indebtedness we think the second interpretation is the better interpretation we read the definition of acquisition_indebtedness in sec_163 as including both the sec_163 and sec_163 elements as discussed below we think this interpretation comports with how the term acquisition_indebtedness is used in other sections of the code use of the term acquisition_indebtedness in sec_163 sec_163 defines qualified_residence_interest as interest_paid or accrued during the taxable_year on acquisition_indebtedness or home_equity_indebtedness with respect to any qualified_residence of the taxpayer since qualified_residence_interest is intended to be interest that is deductible to define acquisition_indebtedness or home_equity_indebtedness without regard to the dollar_figure and dollar_figure limitations would arguably render the statute meaningless the term acquisition_indebtedness as used in sec_163 must mean indebtedness incurred to acquire construct or substantially improve the qualified_residence that does not exceed the dollar_figure limitation similarly the term home_equity_indebtedness as used in sec_163 must mean indebtedness that does not exceed the dollar_figure limitation postn-136433-09 use of the term acquisition_indebtedness in sec_108 sec_108 adopts a definition of acquisition_indebtedness provided by sec_163 that is consistent with defining acquisition_indebtedness by reference to both sec_163 and ii sec_108 and sec_108 provide an exclusion for the discharge_of_indebtedness on a taxpayer’s qualified principal_residence in doing so sec_108 adopts and modifies the definition of acquisition_indebtedness found in sec_163 to determine what indebtedness qualifies for the exclusion sec_108 reads as follows qualified_principal_residence_indebtedness for purposes of this section the term qualified_principal_residence_indebtedness means acquisition_indebtedness within the meaning of sec_163 applied by substituting dollar_figure dollar_figure for dollar_figure dollar_figure in clause ii thereof with respect to the principal_residence of the taxpayer importantly sec_108 does not adopt the definition of acquisition_indebtedness provided by sec_163 and then simply apply a dollar_figure million limitation on the exclusion instead recognizing that the dollar_figure million limitation in sec_163 is incorporated in the definition of the term acquisition_indebtedness sec_108 modifies the dollar amount defining the term therefore the debt treated as acquisition_indebtedness under sec_163 is only the first dollar_figure million of debt used to acquire construct or substantially improve a qualified_residence if acquisition_indebtedness was instead defined to include all debt used to acquire construct or substantially improve a qualified_residence it would not be necessary for sec_108 to modify the definition of acquisition_indebtedness instead it would suffice simply to state that acquisition_indebtedness limited to dollar_figure million is eligible for exclusion use of the term acquisition_indebtedness in sec_56 the alternative_minimum_tax provisions also refer to sec_163 in sec_56 of the code and also suggest that the definition of acquisition_indebtedness in sec_163 incorporates the dollar_figure million limitation in sec_163 sec_56 allows a deduction for qualified_housing_interest as defined in sec_56 sec_56 defines qualified_housing_interest as interest which is qualified_residence_interest under sec_163 ie interest_paid on acquisition_indebtedness and home_equity_indebtedness and is paid_or_accrued during the taxable_year on indebtedness which is incurred in acquiring constructing or substantially improving any property which is the principal_residence of the taxpayer or is a qualified_dwelling which is a qualified_residence of the taxpayer postn-136433-09 if the dollar_figure million limitation on acquisition_indebtedness is not part of the definition of acquisition_indebtedness in sec_163 then arguably interest on acquisition_indebtedness is deductible for amt purposes without limitation since that result plainly was not contemplated by congress it is more consistent with the statutory scheme to define acquisition_indebtedness by reference to both sec_163 and ii conclusion indebtedness that is incurred to acquire construct or substantially improve a residence thus satisfying sec_163 but that exceeds dollar_figure so not satisfying sec_163 is not acquisition_indebtedness therefore home_equity_indebtedness as defined in sec_163 includes indebtedness incurred to acquire construct or substantially improve a qualified_residence to the extent that the indebtedness exceeds the dollar_figure million limit on acquisition_indebtedness and to the extent the other requirements of sec_163 are satisfied we recognize that the position taken in this memorandum is inconsistent with pau v commissioner tcmemo_1997_43 and catalano v commissioner tcmemo_2000_82 regarding the definition of acquisition_indebtedness in sec_163 however we believe that the position in this memorandum is the better interpretation of sec_163 and c this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call --------------------- if you have any further questions
